DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10, 13, 14, 17, 21, 25, 26, 28, 29-31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ridley (US 2,801,133).
Regarding claim 1, the reference Ridley discloses a fluid flow conduit (10, 26) comprising: 
a body comprising a channel-defining surface (17, 22, 26) which defines a principal flow channel extending in a longitudinal direction (16), wherein the body defines an interior flow region comprising the principal flow channel (see col. 2, lines 22-58; Figs.1 and 2); 
an inlet (12) for introducing fluid into the interior flow region, the inlet shaped so that an average velocity of fluid entering the interior flow region from the inlet is oriented in an inlet flow direction non-parallel to the longitudinal direction (see Fig. 1); and 
an outlet for conveying fluid out of the principal flow channel, the outlet spaced apart from the inlet in the longitudinal direction such that fluid that passes from the inlet to the outlet passes through at least a portion of the principal flow channel (see col. 2, lines 22-58; Figs.1 and 2); 
wherein the fluid flow conduit defines a recess (19) in the interior flow region and facing the inlet (see col. 2, lines 31-41; Fig. 2).
Regarding claim 2, the reference Ridley discloses the fluid flow conduit, wherein the recess is positioned generally along the inlet flow direction from the inlet (see col. 2, lines 31-41; Fig. 2).
Regarding claim 3, the reference Ridley discloses the fluid flow conduit, wherein the recess (19) is recessed relative to the channel-defining surface (33, 17) (see col. 2, lines 31-41; Fig. 2).
Regarding claim 4, the reference Ridley discloses the fluid flow conduit, wherein the inlet flow direction is substantially orthogonal to the longitudinal direction (see col. 2, lines 31-48; Fig. 2).
Regarding claim 5, the reference Ridley discloses the fluid flow conduit, wherein the principal flow channel has a notional channel axis which extends longitudinally through a centroid of a flow-channel cross-section of the principal flow channel (see col. 2, lines 31-48; Fig. 2).
Regarding claim 6, the reference Ridley discloses the fluid flow conduit, wherein the recess (19) extends to a distance that is farther from the notional channel axis than a distance between the notional channel axis and the channel-defining surface (see col. 2, lines 31-48; Fig. 2).
Regarding claim 7, the reference Ridley discloses that the fluid flow conduit further comprises a flow-shaping element (10) comprising a flow-shaping surface which defines a flow-shaping region (18) in the interior flow region for conveying fluid from the inlet (12) to the principal flow channel (26), wherein the flow-shaping surface defines at least a portion of the recess (19), and wherein a flow-shaping cross-section of the flow-shaping region satisfies a flow-shaping condition (see col. 2, lines 31-48; Fig. 2).
Regarding claim 8, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping condition comprises that a flow-shaping distance, extending in a flow-shaping direction extending between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface, is greater than a principal-channel distance extending in the flow-shaping direction between the intersection of the channel axis with the flow-channel cross-section and the channel-defining surface (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 9, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping condition comprises that a flow-shaping distance, extending in a flow-shaping direction extending between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface, is greater than a reference distance extending opposite to the flow-shaping direction and between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 10, the reference Ridley discloses the fluid flow conduit, wherein the flow-channel cross-section is located at an edge of the principal flow channel closest to the flow-shaping element (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 13, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping direction is an inlet-projection direction that coincides with a projection of the inlet flow direction onto the flow-shaping cross-section (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 14, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping direction extends between the intersection of the channel axis with the flow-shaping cross-section and a location on the flow-shaping surface where a projection of the inlet flow direction onto the flow-shaping cross-section intersects the flow-shaping surface (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 17, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping condition comprises that, for the flow-shaping cross-section of the flow-shaping region, a flow-shaping dimension in any transverse direction that: is orthogonal to the longitudinal direction; extends between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface; and is angularly spaced apart from the flow-shaping direction; is less than the flow-shaping distance (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 21, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping condition comprises that, for the flow-shaping cross-section of the flow-shaping region, a flow-shaping dimension in any transverse direction that: is orthogonal to the longitudinal direction; extends between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface; and is angularly spaced apart from the flow-shaping direction by less than or equal to 90o; is equal to the flow-shaping distance (see col. 2, lines 31-48; Figs. 1 and 2).

Regarding claim 25, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping cross-section extending +/-90o from the flow-shaping direction comprises a portion of a circle or an ellipse (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 26, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping condition comprises that, for the flow-shaping cross-section of the flow-shaping region, a flow-shaping dimension in any transverse direction that: is orthogonal to the longitudinal direction; extends between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface; and is angularly spaced apart from the flow-shaping direction by less than or equal to a threshold angle; is greater than the flow-shaping distance (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 28, the reference Ridley discloses the fluid flow conduit, wherein the flow-shaping distance is relatively large for at least some cross-sections longitudinally spaced apart from the principal flow channel and relatively small for at least some cross-sections located relatively closer to the principal flow channel in the longitudinal direction (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 29, the reference Ridley discloses that the fluid flow conduit further comprises a flow-shaping surface which defines a flow-shaping region in the interior flow region for conveying fluid from the inlet to the principal flow channel, wherein at least a portion of the flow-shaping surface extends between the inlet and the notional channel axis (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 30, the reference Ridley discloses the fluid flow conduit,  wherein the flow-shaping surface and the flow-shaping region surround the notional channel axis (see col. 2, lines 31-48; Figs. 1 and 2).
Regarding claim 31, the reference Ridley discloses the fluid flow conduit,  wherein the recess surrounds the notional channel axis (see col. 2, lines 31-41; Figs. 1 and 2).
Regarding claim 34, the reference Ridley discloses the fluid flow conduit, wherein the inlet extends along an inlet axis and comprises at least one inlet flow modifying element (19, 40) that causes the inlet flow direction to be non-parallel to the inlet axis (see col. 2, lines 31-48; Figs. 1 and 2).
Claims 1-5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Metzger (US 4,606,556).
Regarding claim 1, the reference Metzger discloses a fluid flow conduit (20) comprising: 
a body comprising a channel-defining surface (31) which defines a principal flow channel (23) extending in a longitudinal direction (38), wherein the body defines an interior flow region comprising the principal flow channel; 
an inlet (22) for introducing fluid into the interior flow region, the inlet shaped so that an average velocity of fluid entering the interior flow region from the inlet is oriented in an inlet flow direction (39) non-parallel to the longitudinal direction (38); and 
an outlet (21) for conveying fluid out of the principal flow channel, the outlet spaced apart from the inlet in the longitudinal direction such that fluid that passes from the inlet to the outlet passes through at least a portion of the principal flow channel; 
wherein the fluid flow conduit defines a recess (35) in the interior flow region and facing the inlet (see col. 2, line 65 to col. 3, line 30; Fig. 4).
Regarding claim 2, the reference Metzger discloses the fluid flow conduit, wherein the recess (35) is positioned generally along the inlet flow direction from the inlet (see Fig. 4).
Regarding claim 3, the reference Metzger discloses the fluid flow conduit, wherein the recess (35) is recessed relative to the channel-defining surface (31) (see col. 3, lines 11-23; Fig. 4).
Regarding claim 4, the reference Metzger discloses the fluid flow conduit, wherein the inlet flow direction is substantially orthogonal to the longitudinal direction (see col. 2, line 65 to col. 3, line 30; Fig. 4).
Regarding claim 5, the reference Metzger discloses the fluid flow conduit, wherein the principal flow channel has a notional channel axis which extends longitudinally through a centroid of a flow-channel cross-section of the principal flow channel (see col. 2, line 65 to col. 3, line 30; Fig. 4). 
Regarding claim 7, the reference Metzger discloses that the fluid flow conduit further comprises a flow-shaping element (25) comprising a flow-shaping surface (31) which defines a flow-shaping region (25) in the interior flow region for conveying fluid from the inlet (22) to the principal flow channel (23), wherein the flow-shaping surface (31) defines at least a portion of the recess (35), and wherein a flow-shaping cross-section of the flow-shaping region (25) satisfies a flow-shaping condition (see col. 2, line 65 to col. 3, line 30; Fig. 4).

Claims 1-10, 13, 14, 17, 21, 25, 26, 28, 29-31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cook (US 4,595,319).
Regarding claim 1, the reference Cook discloses a fluid flow conduit (11) comprising: 
a body comprising a channel-defining surface which defines a principal flow channel (17) extending in a longitudinal direction, wherein the body defines an interior flow region comprising the principal flow channel (see col. 2, lines 50-68; Figs. 1 and 2); 
an inlet (13) for introducing fluid into the interior flow region, the inlet shaped so that an average velocity of fluid entering the interior flow region from the inlet is oriented in an inlet flow direction non-parallel to the longitudinal direction (see col. 2, lines 50-68; Figs. 1 and 2); and 
an outlet (19) for conveying fluid out of the principal flow channel, the outlet spaced apart from the inlet in the longitudinal direction such that fluid that passes from the inlet to the outlet passes through at least a portion of the principal flow channel (see col. 2, lines 50-68; Figs. 1 and 2); 
wherein the fluid flow conduit defines a recess (21) in the interior flow region and facing the inlet (see col. 2, line 66 to col. 3, line 2; Figs. 1 and 2).
Regarding claim 2, the reference Cook discloses the fluid flow conduit, wherein the recess (21) is positioned generally along the inlet flow direction from the inlet (see col. 2, lines 66-68; Figs. 1 and 2).
Regarding claim 3, the reference Cook discloses the fluid flow conduit, wherein the recess (21) is recessed relative to the channel-defining surface (see col. 2, lines 66-68; Figs. 1 and 2).
Regarding claim 4, the reference Cook discloses the fluid flow conduit, wherein the inlet flow direction is substantially orthogonal to the longitudinal direction (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 5, the reference Cook discloses the fluid flow conduit, wherein the principal flow channel has a notional channel axis which extends longitudinally through a centroid of a flow-channel cross-section of the principal flow channel (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 6, the reference Cook discloses the fluid flow conduit, wherein the recess (21) extends to a distance that is farther from the notional channel axis than a distance between the notional channel axis and the channel-defining surface (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 7, the reference Cook discloses that the fluid flow conduit further comprises a flow-shaping element (11) comprising a flow-shaping surface which defines a flow-shaping region in the interior flow region for conveying fluid from the inlet (13) to the principal flow channel (17), wherein the flow-shaping surface defines at least a portion of the recess (11), and wherein a flow-shaping cross-section of the flow-shaping region satisfies a flow-shaping condition (see col. 2, lines 50-68; Figs. 1 and 2). 
Regarding claim 8, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping condition comprises that a flow-shaping distance, extending in a flow-shaping direction extending between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface, is greater than a principal-channel distance extending in the flow-shaping direction between the intersection of the channel axis with the flow-channel cross-section and the channel-defining surface (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 9, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping condition comprises that a flow-shaping distance, extending in a flow-shaping direction extending between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface, is greater than a reference distance extending opposite to the flow-shaping direction and between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 10, the reference Cook discloses the fluid flow conduit, wherein the flow-channel cross-section is located at an edge (25) of the principal flow channel closest to the flow-shaping element (see col. 2, lines 50-68; Figs. 1 and 2). 
Regarding claim 13, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping direction is an inlet-projection direction that coincides with a projection of the inlet flow direction onto the flow-shaping cross-section (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 14, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping direction extends between the intersection of the channel axis with the flow-shaping cross-section and a location on the flow-shaping surface where a projection of the inlet flow direction onto the flow-shaping cross-section intersects the flow-shaping surface (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 17, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping condition comprises that, for the flow-shaping cross-section of the flow-shaping region, a flow-shaping dimension in any transverse direction that: is orthogonal to the longitudinal direction; extends between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface; and is angularly spaced apart from the flow-shaping direction; is less than the flow-shaping distance (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 21, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping condition comprises that, for the flow-shaping cross-section of the flow-shaping region, a flow-shaping dimension in any transverse direction that: is orthogonal to the longitudinal direction; extends between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface; and is angularly spaced apart from the flow-shaping direction by less than or equal to 90o; is equal to the flow-shaping distance (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 25, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping cross-section extending +/-90o from the flow-shaping direction comprises a portion of a circle or an ellipse (see col. 2, line 66 to col. 3, line 2; Figs. 1 and 2). 
Regarding claim 26, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping condition comprises that, for the flow-shaping cross-section of the flow-shaping region, a flow-shaping dimension in any transverse direction that: is orthogonal to the longitudinal direction; extends between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface; and is angularly spaced apart from the flow-shaping direction by less than or equal to a threshold angle; is greater than the flow-shaping distance (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 28, the reference Cook discloses the fluid flow conduit, wherein the flow-shaping distance is relatively large for at least some cross-sections longitudinally spaced apart from the principal flow channel and relatively small for at least some cross-sections located relatively closer to the principal flow channel in the longitudinal direction (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 29, the reference Cook discloses that the fluid flow conduit further comprises a flow-shaping surface which defines a flow-shaping region in the interior flow region for conveying fluid from the inlet to the principal flow channel, wherein at least a portion of the flow-shaping surface extends between the inlet and the notional channel axis (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 30, the reference Cook discloses the fluid flow conduit,  wherein the flow-shaping surface and the flow-shaping region surround the notional channel axis (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 31, the reference Cook discloses the fluid flow conduit,  wherein the recess (21) surrounds the notional channel axis (see col. 2, lines 50-68; Figs. 1 and 2).
Regarding claim 34, the reference Cook discloses the fluid flow conduit, wherein the inlet extends along an inlet axis and comprises at least one inlet flow modifying element (23, 27) that causes the inlet flow direction to be non-parallel to the inlet axis (see col. 2, lines 50 to col. 3, lines 11; Figs. 1 and 2).
Claims 1-10, 13, 14, 17, 21, 25, 26, 28, 29-31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eisner et al. (US 9,874,301).
Regarding claims 1-10, 13, 14, 17, 21, 25, 26, 28, 29-31, and 34, the fluid flow conduit illustrated in Figs. 1-5, 14, and 14A of the reference Eisner et al. read on the fluid flow conduit recited in the instant claims 1-10, 13, 14, 17, 21, 25, 26, 28, 29-31, and 34 (see col. 5, lines 30-62; col. 6, lines 27-55; col. 10, line 62 to col. 11, line 3).  
Claims 1-10, 13, 14, 21, 25, 29-31, 34, 37, 38, 41, 42, 44, 47, and 48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mochizuki (US 10,882,764).
Regarding claim 1, the reference Mochizuki discloses a fluid flow conduit (20) comprising: 
a body (22, 24) comprising a channel-defining surface (22b) which defines a principal flow channel (22) extending in a longitudinal direction, wherein the body defines an interior flow region comprising the principal flow channel (22) (see Fig. 3); 
an inlet (42) for introducing fluid into the interior flow region, the inlet shaped so that an average velocity of fluid entering the interior flow region from the inlet is oriented in an inlet flow direction non-parallel to the longitudinal direction (see Fig. 3); and 
an outlet (72) for conveying fluid out of the principal flow channel, the outlet spaced apart from the inlet in the longitudinal direction such that fluid that passes from the inlet to the outlet passes through at least a portion of the principal flow channel (see Fig. 3); 
wherein the fluid flow conduit defines a recess (38) in the interior flow region and facing the inlet (see col. 5, line 52 to col. 6, line 61; Fig. 3).
Regarding claim 2, the reference Mochizuki discloses the fluid flow conduit, wherein the recess (38) is positioned generally along the inlet flow direction from the inlet (see Fig. 3).
Regarding claim 3, the reference Mochizuki discloses the fluid flow conduit, wherein the recess (38) is recessed relative to the channel-defining surface (see Fig. 3).
Regarding claim 4, the reference Mochizuki discloses the fluid flow conduit, wherein the inlet flow direction is substantially orthogonal to the longitudinal direction (see Fig. 3).
Regarding claim 5, the reference Mochizuki discloses the fluid flow conduit, wherein the principal flow channel has a notional channel axis which extends longitudinally through a centroid of a flow-channel cross-section of the principal flow channel (see Fig. 3).
Regarding claim 6, the reference Mochizuki discloses the fluid flow conduit, wherein the recess (38) extends to a distance that is farther from the notional channel axis than a distance between the notional channel axis and the channel-defining surface (see Fig. 3).
Regarding claim 7, the reference Mochizuki discloses that the fluid flow conduit further comprises a flow-shaping element (24) comprising a flow-shaping surface which defines a flow-shaping region in the interior flow region for conveying fluid from the inlet (42) to the principal flow channel (22), wherein the flow-shaping surface defines at least a portion of the recess (38), and wherein a flow-shaping cross-section of the flow-shaping region satisfies a flow-shaping condition (see col. 5, line 52 to col. 6, line 61; Fig. 3). 
Regarding claim 8, the reference Mochizuki discloses the fluid flow conduit, wherein the flow-shaping condition comprises that a flow-shaping distance, extending in a flow-shaping direction extending between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface, is greater than a principal-channel distance extending in the flow-shaping direction between the intersection of the channel axis with the flow-channel cross-section and the channel-defining surface (see Fig. 3).
Regarding claim 9, the reference Mochizuki discloses the fluid flow conduit, wherein the flow-shaping condition comprises that a flow-shaping distance, extending in a flow-shaping direction extending between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface, is greater than a reference distance extending opposite to the flow-shaping direction and between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface (see Fig. 3).
Regarding claim 10, the reference Mochizuki discloses the fluid flow conduit, wherein the flow-channel cross-section is located at an edge (32) of the principal flow channel closest to the flow-shaping element (24) (see Fig. 3). 
Regarding claim 13, the reference Mochizuki discloses the fluid flow conduit, wherein the flow-shaping direction is an inlet-projection direction that coincides with a projection of the inlet flow direction onto the flow-shaping cross-section (see Fig. 3).
Regarding claim 14, the reference Mochizuki discloses the fluid flow conduit, wherein the flow-shaping direction extends between the intersection of the channel axis with the flow-shaping cross-section and a location on the flow-shaping surface where a projection of the inlet flow direction onto the flow-shaping cross-section intersects the flow-shaping surface (see Fig. 3).
Regarding claim 21, the reference Mochizuki discloses the fluid flow conduit, wherein the flow-shaping condition comprises that, for the flow-shaping cross-section of the flow-shaping region, a flow-shaping dimension in any transverse direction that: is orthogonal to the longitudinal direction; extends between the intersection of the channel axis with the flow-shaping cross-section and the flow-shaping surface; and is angularly spaced apart from the flow-shaping direction by less than or equal to 90o; is equal to the flow-shaping distance (see col. 6, lines 59-61; Fig. 3).
Regarding claim 25, the reference Mochizuki discloses the fluid flow conduit, wherein the flow-shaping cross-section extending +/-90o from the flow-shaping direction comprises a portion of a circle (see col. 6, lines 59-61; Fig. 3). 
Regarding claim 29, the reference Mochizuki discloses that the fluid flow conduit further comprises a flow-shaping surface which defines a flow-shaping region in the interior flow region for conveying fluid from the inlet to the principal flow channel, wherein at least a portion of the flow-shaping surface extends between the inlet and the notional channel axis (see Fig. 3).
Regarding claim 30, the reference Mochizuki discloses the fluid flow conduit,  wherein the flow-shaping surface and the flow-shaping region surround the notional channel axis (see Fig. 3).
Regarding claim 31, the reference Mochizuki discloses the fluid flow conduit,  wherein the recess (38) surrounds the notional channel axis (see Fig. 3).
Regarding claim 34, the reference Mochizuki discloses the fluid flow conduit, wherein the inlet (42) extends along an inlet axis and comprises at least one inlet flow modifying element (24, 22c) that causes the inlet flow direction to be non-parallel to the inlet axis (see Figs. 3 and 5).
Regarding claim 37, the reference Mochizuki discloses the fluid flow conduit, wherein the fluid flow conduit is part of a chemical or biochemical reactor (see Abstract; col. 1, lines 21-29; Fig. 3).
Regarding claim 38, the reference Mochizuki discloses the fluid flow conduit, wherein the fluid flow conduit is part of a photo-reactor (see Abstract; col. 1, lines 21-29; Fig. 3).
Regarding claim 41, the reference Mochizuki discloses the fluid flow conduit, wherein the photo-reactor comprises at least one UV-LED (28) positioned to direct radiation into at least the principal flow channel (see col. 8, lines 14-35; Fig. 3).
Regarding claim 42, the reference Mochizuki discloses the fluid flow conduit, wherein the at least one UV-LED (28) each has a principal radiation emission axis extending the longitudinal direction (see col. 8, lines 14-35; Fig. 3).
Regarding claim 44, the reference Mochizuki discloses the fluid flow conduit, wherein the fluid flow conduit is part of a reactor for irradiating a flow of fluid with electromagnetic radiation, the reactor comprising an electromagnetic radiation emitter positioned for directing radiation from the electromagnetic radiation emitter to impinge on fluid flowing in at least the principal flow channel (see col. 8, lines 14-35; Fig. 3).
Regarding claim 47, the reference Mochizuki discloses a UV-photo reactor comprising: the fluid flow conduit according to claim 1; and at least one UV-LED (28) located at a longitudinal end of the fluid flow conduit for directing radiation into at least the principal flow channel (see col. 5, line 52 to col. 6, line 61; col. 8, lines 14-35; Fig. 3).
Regarding claim 48, the reference Mochizuki discloses the UV-photo reactor, wherein the at least one UV-LED (28) each has a principal radiation emission axis extending in the longitudinal direction (see col. 8, lines 14-35; Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lessanework T Seifu whose telephone number is (571)270-3153. The examiner can normally be reached M-T 9:00 am - 6:30 pm; F 9:00 am - 1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LESSANEWORK SEIFU/Primary Examiner, Art Unit 1774